UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-37551 PACE HOLDINGS CORP. (Exact name of Registrant as specified in its Charter) Cayman Islands 98-1247187 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 301 Commerce Street, Suite 3300 Fort Worth, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512)533-6642 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Units, each consisting of one Class A ordinary share, $0.0001 par value, and one Warrant to purchase one third of one Class A ordinary share NASDAQ Capital Market Class A ordinary shares, par value $0.0001 per share NASDAQ Capital Market Warrants to purchase Class A ordinary shares NASDAQ Capital Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES¨ NOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x (Do not check if a small reporting company) Smallreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESx NOo The Registrant was not a public company at June 30, 2015, the last business day of the Registrant’s most recently completed second fiscal quarter, and therefore it cannot calculate the aggregate market value of its voting and non-voting common equity held by non-affiliates at such date. The Registrant’s Units began trading on the NASDAQ Capital Market on September 11, 2015 and the Registrant’s Class A ordinary shares began separate trading on the NASDAQ Capital Market on October 28, 2015. The aggregate market value of the Registrant’s Class A ordinary shares outstanding, other than shares held by persons who may be deemed affiliates of the Registrant, at December 31, 2015 was $445,500,000. At January 20, 2016, there were 45,000,000 Class A ordinary shares, $0.0001 par value, and 11,250,000 Class F ordinary shares, $0.0001 par value, issued and outstanding. Documents Incorporated by Reference: None. Table of Contents Page PART I Item1. Business 3 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 38 Item2. Properties 39 Item3. Legal Proceedings 39 Item4. Mine Safety Disclosures 39 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 40 Item6. Selected Financial Data 42 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item8. Financial Statements and Supplementary Data 46 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 59 Item9A. Controls and Procedures 59 Item9B. Other Information 59 PARTIII Item10. Directors, Executive Officers and Corporate Governance 60 Item11. Executive Compensation 68 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item13. Certain Relationships and Related Transactions, and Director Independence 70 Item14. Principal Accounting Fees and Services 72 PARTIV Item15. Exhibits, Financial Statement Schedules 73 i CERTAIN TERMS
